Title: From James Madison to George Deneale, 1 May 1807
From: Madison, James
To: Deneale, George



Gentlemen,
Department of State, May 1st. 1807.

Your letter of the 29th. ult has been duly received.  As the case, to which it, has reference, in its present situation, turns on questions of law, it is thought proper to submit it to the Attorney General, whose opinion, when obtained, will suggest the answer to be given to you.  In the mean time it will be well to enable yourselves to place in a clear and certain point of view the result of the proceedings instituted in the English Chancery Court.  I am &c.

James Madison.

